The defendant was convicted in the City Court of Waynesboro under Code § 61-9904, which provides in part: "Any cropper who shall sell or otherwise dispose of any part of the crop grown by him, without the consent of the landlord, and before the landlord has received his part of the entire crop and payment in full for all advances made to the cropper in the year the crop was raised, to aid in making it, shall be guilty of a misdemeanor."
The evidence is sufficient to sustain the verdict. The only error assigned is upon the overruling of a motion for a new trial on the general grounds.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                        DECIDED NOVEMBER 5, 1949.